Title: From James Madison to John Adams, [22] May 1817
From: Madison, James
To: Adams, John


Dear SirMontpellier [22] May 1817.
I have recd. your favor of the 22d Ult: with the two vols. bearing the name of Condorcet. If the length of time they remained in your hands, had been in the least inconvenient to me, which was not the case, the debt would have been greatly overpaid, by the interesting observations into which you were led by the return of them.

The idea of a Government “in one center” as explained and espoused by that Philosopher, and his theoretic associates, seems now to be every where exploded. And the views which you have given of its fallacy, will be a powerful obstacle to its revival any where. It is remarkable that in each of our States, which approached nearest to the Theory, changes were soon made, assimilating their constitutions to the examples of other States, which had placed the powers of Government in different depositories, as means of controuling the impulse and sympathy of the passions, and affording to reason, better opportunities for asserting its prerogatives.
The great question now to be decided, and it is one in which humanity is more deeply interested than in any political experiment yet made, is, whether checks and balances sufficient for the purposes of order, justice, and the general good, may not be created by a proper division and distribution of power, among different bodies, differently constituted, but all deriving their existence from the elective principle, and bound to fidelity by the responsibility of their Trusts. The experiment is favored by the extent of our Country which prevents the sudden contagions of evil passions; and by the combination of the federal with local systems of Government, which multiplies the divisions of power, and the mutual checks by which it is to be kept within its proper limits and direction. In aid of these considerations, much is to be hoped from the force of opinion and habit as these ally themselves with our political Institutions. I am running however into reflections, without recollecting that all such must have fallen within the comprehensive reviews which your mind has taken of the principles of our Government and the prospects of our Country.
I have been always much gratified by the favorable opinion you have been pleased occasionally to express of the public course pursued, whilst the Executive trust was in my hands, and I am very thankful for the kind wishes you have added to a repetition of it. I pray you to be assured of the sincerity with which I offer mine, that a life may be prolonged, which continues to afford proofs of your capacity to enjoy and make it valuable.
James Madison
